UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1167


JAMES WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus

PRINCE GEORGE’S COUNTY DEPARTMENT OF
ENVIRONMENTAL RESOURCES VEHICLE AUDIT UNIT;
PRINCE GEORGE’S COUNTY, MARYLAND,

                                           Defendants - Appellees,
          and

LISA MCCOY, Code Enforcement Officer,
                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-01936-AW)


Submitted: June 15, 2007                      Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Williams, Jr., Appellant Pro Se. Stephen William Thibodeau,
PRINCE GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Williams, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Williams v.

Prince George’s County, No. 8:06-cv-01936-AW (D. Md. dated Jan. 29,

2007; entered Jan. 30, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -